SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1024
KA 12-01871
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                  OPINION AND ORDER

ROBERT M. KNAPP, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHARLES MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered September 25, 2012. The judgment convicted
defendant, upon a jury verdict, of endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law, that part of the omnibus motion
seeking to suppress defendant’s statements is granted, and a new trial
is granted on count two of the indictment.

     Same Opinion by PERADOTTO, J. as in People v Knapp ([appeal No. 1]
___ AD3d ___ [Nov. 14, 2014]).




Entered:   November 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court